UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 iBASIS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s)Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1)and0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: The Global VoIP Company IBAS 12/05 SEPTEMBER2007 Safe Harbor StatementVarious remarks that we may make about future expectations, plans, and prospects for iBasis constitute forward-looking statements for purposes of the safe harbor provisions under The Private Securities Litigation Reform Act of 1995. Actual results may differ materially from those indicated by these forward-looking statements as a result of various important factors, including those discussed in the Company’s Form 10-K for the year ended December 31, 2006, which is on file with the SEC.SHAREHOLDERS OF IBASIS ARE URGED TO READ IBASIS’ DEFINITIVE PROXY STATEMENT (INCLUDING THE SECTIONS CALLED “CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING INFORMATION” AND “REASONS FOR THE TRANSACTION”) WHICH CONTAINS IMPORTANT INFORMATION ABOUT THE PROPOSED TRANSACTIONS AND IS AVAILABLE FOR FREE AT THE SEC’S WEB SITE AT WWW.SEC.GOV OR BY CALLING IBASIS INVESTOR RELATIONS AT 781- 505- 7500. Global VoIP:It’s Our World! Founded 1996, IBAS One of the largest carriers of international voice minutes>14 billion minutes per year Carrier Services More than 600 carrier customersRetail Services Disposable and “virtual” prepaid calling cards Private-label calling cards and web-based serviceGlobal VoIP Footprint – The iBasis Network>100 countries>1,000 direct routes Minutes In Billions RevenueIn Millions 1H 1H Financial Performance by Product Q2 2007 Q2 Highlights Record Traffic, Revenue, Gross Profit 10th Consecutive Quarter of Positive Cash Flow Strength across the board Wholesale Retail All Regions Concluded Options Related Restatement Regained compliance with NASDAQ Listing Results in-line with guidance Restatement Restated financials for 2004, 2005 and Q1, Q2 2006 Recorded an additional $10.1 million non-cash stock-based compensation
